Exhibit 10.18

PHOTRONICS, INC.
2000 STOCK PLAN
(as Amended on March 13, 2003)



(1)  PURPOSES OF THE PLAN



     The purposes of this 2000 Stock Plan are:



         (a)  To attract and retain the best available personnel for positions
of substantial responsibility (both as Employees and as Outside Directors) in
respect of the business of PHOTRONICS, INC., and any current subsidiary or any
subsidiary which PHOTRONICS, INC. may hereafter organize or acquire;



         (b)  To provide additional incentive to such personnel; and



         (c)  To promote the success of the business.



(2)  DEFINITIONS



       As used herein, the following definitions shall apply:



      (a)  "Award"  shall mean an Option or a Restricted Stock Award.



      (b)   "Board"  shall mean the Board of Directors of PHOTRONICS, INC.



      (c)   "Change of Control" means the occurrence of an event defined in
Section 15 of the Plan.



      (d)  "Code"  shall mean the Internal Revenue Code of 1986, as amended.



      (e)  "Common Stock"  shall mean the common stock of the Company.



      (f)  "Company"  shall mean PHOTRONICS, INC.



      (g)   "Compensation Committee"  shall mean a committee of the Board
composed of at least two (2) members of the Board.



      (h)   "Disability"  shall have the meaning set forth in Section 22(e)(3)
of the Code or in any successor provision thereto.



      (i)  "Employee"  shall mean a regular, salaried common law employee of the
Company or any of its subsidiaries or affiliates.



      (j)   "Option"  shall mean a stock option granted pursuant to the Plan.



      (k)  "Option Agreement"  shall mean the stock option agreement entered
into between the Company and an Employee or Outside Director upon the grant of
an Option.



      (l)   "Option Price"  shall mean the exercise price determined pursuant to
Section 4 hereof for the Shares to be issued pursuant to any Option granted
under the Plan.



      (m)  "Optioned Stock"  shall mean the stock subject to an Option or
Restricted Stock Award granted pursuant to the Plan.

      (n)   "Optionee"  shall mean an Employee or Outside Director who receives
an Option or Restricted Stock Award.



      (o)   "Outside Director"  shall mean a member of the Company's Board of
Directors who is not also an Employee.



      (p)  "Performance Award"  means an Option or Restricted Stock Award which
is subject to conditions which render it a performance stock award under
applicable law.



      (q)  "Plan"  shall mean this 2000 Stock Plan.



      (r)   "Restricted Stock Award"  means a restricted stock award granted
pursuant to the Plan.



      (s)   "Restricted Stock Award Agreement"  means the Restricted Stock Award
Agreement entered into between the Company and an Employee or Outside Director
upon the grant of a Restricted Stock Award.



      (t)   "Share"  shall mean a share of the Common Stock of the Company as
adjusted in accordance with Section 14 of the Plan.



      (u)  "10% Shareholder"  shall mean an individual who at the time an Option
is granted hereunder owns, within the meaning of Section 422(b)(6) of the Code,
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of its parent or subsidiary corporations.



(3)  STOCK SUBJECT TO THE PLAN



     Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares for which Awards may be granted under the Plan, is Two Million
Five Hundred Thousand (2,500,000) Shares of Common Stock; provided, that Awards
for no more than ten percent (10%) of the Shares authorized for issuance under
this Plan may be granted cumulatively pursuant to Restricted Stock Awards and
Awards for no more than fifteen percent (15%) of the Shares authorized for
issuance under this Plan may be granted to any one person during any one
calendar year. Shares issued under the Plan may be authorized but unissued, or
treasury Shares, or Shares reacquired by the Company, or any combination of the
foregoing.



     If an Option should expire, be cancelled or become unexerciseable for any
reason without having been exercised in full, or any Shares issued pursuant to a
Restricted Stock Award are forfeited or the Restricted Stock Award is cancelled,
the unexercised, cancelled or forfeited Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for the grant of
other Awards under the Plan.



(4)  ADMINISTRATION OF THE PLAN



      (a)   Procedure - The Plan shall be administered by the Board or the
Compensation Committee. Members of the Board who are either eligible for grants
under this Plan or have been given grants under this Plan may vote on any
matters affecting the administration of the Plan or the grant of any Options or
Restricted Stock Awards pursuant to the Plan, except that no such member shall
act upon the granting of an Option or Restricted Stock Award to himself, but any
such member may be counted in determining the existence of a quorum at any
meeting of the Board during which action is taken with respect to the granting
of Options or Restricted Stock Awards to him.



     (b)   Powers of the Board and the Committee - Subject to the provisions of
the Plan, the Board or the Compensation Committee shall have the authority:



            i)  to grant to any eligible Employee or Outside Director an Option
or Restricted Stock Award, which shall be conditioned on the execution by such
Employee or Outside Director of an Option Agreement or Restricted Stock Award
Agreement in the form approved by the Board or the Committee;



            ii)  to determine the Option Price for any Shares to be issued
pursuant to an Option granted under the Plan, whether an Option is to be a
Performance Award and the conditions applicable to such Options, the conditions
applicable to any Restricted Stock Award, the Employees or Outside Directors to
whom and the time or times at which Options or Restricted Stock Awards shall be
granted, to determine the exercise or vesting date of Options and Restricted
Stock Awards, whether the Option shall be a non-qualified or an incentive stock
option (as defined in Section 422 of the Code or any successor provision
thereto) and the number of Shares to be represented by each Option or Restricted
Stock Award, and the term of each Option which in no event shall be more than
ten (10) years from the date of the grant of the Option (five [5] years in the
case of an incentive stock option granted to a 10% owner);



            iii)  to interpret the Plan;



            iv)  to prescribe, amend and rescind rules and regulations relating
to the Plan;



            v)  to determine the terms and provisions of each Option granted
under the Plan (which need not be identical) and, (with the consent of the
holder thereof) to modify or amend each Option or Restricted Stock Award;
provided, however, that in no event may the exercise price of an Option be
reduced (except pursuant to Section 14) after it is issued;



            vi)  to accelerate any exercise date of any Option or Restricted
Stock Award except that the exercise date of any Option or Restricted Stock
Award granted to any director or executive officer cannot be accelerated without
such holder's consent if such acceleration would result in liability under
Section 16 of the Act, or any successor provision thereto;



            vii)  to authorize any person to execute on behalf of the Company
any instrument required to effectuate the grant of an Option or Restricted Stock
Award previously granted by the Board or the Compensation Committee; and



            viii)  to make all other determinations deemed necessary or
advisable for the administration of the Plan.



     (c)   Effect of Board's or Compensation Committee's Decision - All
decisions, determinations and interpretations of the Board or the Compensation
Committee shall be final and binding on all the holders of any Awards granted
under the Plan.



(5)  ELIGIBILITY



     Options and Restricted Stock Awards under the Plan may be granted only to
such Employees or to such Outside Directors as the Board or the Compensation
Committee shall select.  An Employee or Outside Director who has been granted an
Award may, if he or she is otherwise eligible, be granted additional Awards. 
Incentive stock options may be granted only in accordance with Section 422 of
the Code, as may be amended from time to time, or any successor provision
thereto, and in accordance with any applicable regulations promulgated
thereunder.



(6)   TERM OF PLAN



     Subject to the provisions of Section 22 hereof, the Plan shall become
effective on January 11, 2000, subject to approval by the shareholders of the
Company.  The Plan shall continue in effect for a term of ten (10) years
thereafter, unless sooner terminated under Section 18 hereof.

(7)   TERM OF OPTION OR RESTRICTED STOCK AWARD



     Except as provided under Code Section 422(c)(5) with respect to a 10%
Shareholder's incentive stock option and unless of shorter duration as provided
in the terms of an Option or Restricted Stock Award Agreement, the term of each
Option or forfeiture period for a Restricted Stock Award granted under the Plan
shall be determined by the Board or the Compensation Committee but, in no event,
shall it be for a period in excess of ten (10) years from the date of grant
thereof.



(8)  MAXIMUM ALLOTMENT OF OPTIONS



     The aggregate fair market value (determined as of the date the Option is
granted) of the Common Stock with respect to which incentive stock options are
exercisable for the first time by any individual during any calendar year under
the Plan and all other plans of the Company or any parent or subsidiary of the
Company shall not exceed $100,000 or such other amount as is permitted by the
Code and regulations promulgated thereunder with respect to incentive stock
options.



(9)  OPTION PRICE



     The Option Price for the Shares to be issued pursuant to any Option shall
be as stated in the Option Agreement and shall be not less than the greater of
(a) the fair market value of such Shares on date of grant of the Option as
determined by the Board or the Compensation Committee (except that with respect
to an incentive stock option issued to a 10% Shareholder, 110% of the fair
market value or such other percentage as may be permitted by the Code and
regulations promulgated thereunder), or (b) the par value of such Shares.



(10)  EXERCISE OF OPTIONS



       (a)   Procedure for Exercise - Any Option shall be exercisable on such
terms and conditions as are set forth in the Option Agreement.  The purchase
price of the Shares as to which an Option shall be exercised shall be paid in
full at the time of exercise at the election of the holder of an Option:



              i)  in cash or currency of the United States of America;



              ii)  by tendering to the Company shares of the Company's Common
Stock, then owned by him, having a fair market value equal to the cash exercise
price applicable to the purchase price of the Shares as to which an Option is
being exercised;



             iii)  partly in cash and partly in shares of the Company's Common
Stock valued at fair market value; or



             iv)  Subject to compliance with applicable law, including, without
limitation, Section 402 of the Sarbanes-Oxley Act of 2002, by delivery of a
properly completed exercise notice together with irrevocable instructions to a
broker (in form and substance acceptable to the Company) to promptly deliver to
the Company the amount of sale or loan proceeds required to pay the purchase
price and any applicable withholding taxes.



     Such fair market value shall be the closing price per share of the Common
Stock as reported on the NASD National Market (or on any successor market or a
market or exchange on which the Common Stock is then traded), as of the close of
business on the day immediately preceding the day on which the Option is
exercised.  If the Common Stock is not traded on the NASD National Market or any
other market or  exchange, the fair market value shall be determined by the
Board or the Compensation Committee, whose determination shall be final and
conclusive.



     An Option shall be deemed to be exercised when:



     i)  written notice of such exercise has been given to the Company in
accordance with the terms of the Option Agreement by the person entitled to
exercise the Option;



     ii)  payment as described above for the Shares with respect to which the
Option is exercised has been received by the Company; and



     iii)  such payment is accompanied by any representations or agreements
required by the terms of this Plan or the Option Agreement.



     A holder of an Option shall not have any rights to dividends or any other
rights as a stockholder of the Company with respect to any shares covered by his
Option until such shares shall have been issued to him as reflected by the books
and records maintained by the Company's transfer agent relating to stockholders
of the Company.



        (b)   Termination of Employment or Director Relationship/Death or
Disability of Optionee



               i)  Except as otherwise provided pursuant to (ii) below or by the
Board or the Compensation Committee, if, for any reason, an Optionee shall cease
to be an Employee or an Outside Director's service on the Board shall terminate,
his or her right to exercise any non-qualified stock options shall cease thirty
(30) days after the date of such termination; provided, however, that if an
Employee's employment is terminated for cause or an outside Director's service
is terminated due to his or her removal for cause, said Option shall terminate
immediately.  The Plan shall not confer upon any Optionee any right with respect
to continuation of employment or consulting, or continuation of service as an
Outside Director, nor shall it interfere in any way with his right or the
Company's right to terminate such relationship at any time subject to the
provisions of any applicable contract.  Except as otherwise provided by the
Board or the Compensation Committee, an option may be exercised under this
paragraph only to the extent of the accrued right to exercise at the time of
termination, and only to the extent that the Option is otherwise exercisable
pursuant to the initial term provided for in the Option Agreement covering such
Option.



               ii)  In the event of the death or Disability of an Optionee, any
non-qualified stock options which were exercisable by the Optionee on the date
of his death or Disability shall remain exercisable for a period of six (6)
months by the Optionee, the Optionee's estate or by a person who acquired the
right to exercise the Option by bequest or inheritance.  An Option may be
exercised under this paragraph only to the extent of the accrued right to
exercise at the time of death or Disability, as the case may be, and only to the
extent that the Option is otherwise exercisable pursuant to its initial term.



                iii)  If an Employee's employment with the Company shall
terminate for any reason, he or she may exercise an incentive stock option for
such period after termination as provided above for non-qualified stock options,
but for no longer than the maximum period after termination allowed by Code
Section 422 and the regulations promulgated thereunder; provided, however, that
if employment shall terminate by reason of discharge for cause, the Option shall
terminate immediately upon such termination.



(11)  NON-TRANSFERABILITY OF OPTIONS AND RESTRICTED STOCK AWARDS



     Except as provided below, an Option and, unless and until the shares
subject to a Restricted Stock Award are no longer subject to forfeiture, shares
subject to a Restricted Stock Award, may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution and an Option may be exercised during the
lifetime of the Optionee only by the Optionee.  Notwithstanding the foregoing,
the Board or the Compensation Committee may permit the transfer of non-qualified
stock options by such optionees to such persons or entities, and upon such terms
or conditions as the Board or Compensation Committee may determine from time to
time.



(12)  RESTRICTED STOCK AWARD



     The Shares subject to a Restricted Stock Award shall be issued in the name
of the recipient as soon as reasonably practicable after the date of grant of
the Restricted Stock Award (and after the recipient has executed a Restricted
Stock Award Agreement and any other documents which the Board or the
Compensation Committee, in its absolute discretion, may require) without the
requirement for payment of any cash consideration by such recipient, but shall
be held by the Company until all risk of forfeiture shall have lapsed.  Any
certificate representing such Shares may bear such restrictive legend, if any,
as the Board or the Compensation Committee may determine.  Shares issued
pursuant to Restricted Stock Awards shall be subject to such restrictions, terms
and conditions as the Board or the Compensation Committee may establish, which
may include, without limitation, the achievement of specific goals, and shall
vest at such time or times as the Board or the Compensation Committee shall
determine.  The Board or the Compensation Committee may, in its sole discretion,
make such adjustments to the goals applicable to a Restricted Stock Award as
they deem necessary or advisable due to changes in criteria used for the
specific goals or other factors which they deem appropriate.



     Upon issuance of the Shares subject to a Restricted Stock Award, the
recipient shall, subject to Section ll, have all the rights of a stockholder
with respect to such Shares, including the right to vote such Shares, but all
dividends and other distributions paid or made with respect to such Shares shall
be held by the Company subject to the restrictions, terms and conditions of the
Restricted Stock Award.



     As promptly as practicable after the shares of Common Stock subject to a
Restricted Stock Award cease to be subject to forfeiture, the certificate
representing such Shares, or a new certificate without any inapplicable
restrictive legend if the original certificate bore a restrictive legend, shall
be delivered to the recipient or, in the event of the death of a recipient prior
to delivery, to his estate or other legally appointed personal representative.



     In the event of the termination of employment or service as an Outside
Director of a recipient of a Restricted Stock Award due to death, disability or
normal retirement, the Board or the Compensation Committee may, in its sole
discretion, deem that the restrictions, terms and conditions of the Restricted
Stock Award have been met for all or part of the Shares subject thereto, subject
to such further terms and conditions, if any, as the Board or the Compensation
Committee may determine.



(13)  FORFEITURE OF OPTIONS AND REPAYMENT OF MARKET VALUE OF OPTIONS OR
         AWARDS



         If, at any time within one (1) year after an Optionee ceases to be an
Employee or Outside Director, such Optionee engages in any activity in
competition with any activity of the Company, or inimical, contrary or harmful
to the interests of the Company, including, but not limited to:



        a)  conduct related to such Optionee's employment for which either
criminal or civil penalties against the Optionee may be sought;



       (b)  violation of Company policies, including, without limitation, the
Company's insider trading policy;



       (c)  accepting employment with or serving as a consultant, advisor or in
any other capacity to an employer that is in competition with or acting against
the interests of the Company, including employing or recruiting any present,
former or future employee of the Company;



       (d)  disclosing or mis-using any confidential information or material
concerning the Company; or,



       (e)  participating in a hostile takeover attempt, then:



              i)  Options and Restricted Stock Awards shall terminate effective
the date on which such Optionee enters into such activity, unless terminated
sooner by operation of another term or condition of this Plan;



              ii)  the aggregate difference between the exercise price of
Options exercised within one (1) year of the date Optionee ceased to be an
Employee or an Outside Director (the "Termination Date") and the closing market
value of the Shares covered by such Options; and



              iii)  the aggregate of the closing market value for all Shares
subject to Restricted Stock Awards as to which forfeiture provision expired
within one (1) year prior to the Termination Date shall be paid by the Optionee
to the Company.



     By accepting any Option or Restricted Stock Award, each Optionee consents
to a deduction from any amounts the Company owes such Optionee from time to time
(including amounts owed as wages or other compensation, fringe benefits or
vacation pay, as well as any other amounts owed by the Company), to the extent
of the amounts the Optionee owes the Company under the foregoing paragraph. 
Whether or not the Company elects to make any set-off in whole or in part, if
the Company does not recover by means of set-off the full amount the Optionee
owes it, calculated as set forth above, each Optionee agrees to pay immediately
the unpaid balance to the Company.  Optionees may be released from their
obligations under this Section above only by the Board of Directors or the
Compensation Committee.



(14)  ADJUSTMENTS UPON CHANGES IN CAPITALIZATION



     In the event there is any change in the Common Stock through the
declaration of stock dividends, or through a recapitalization resulting in a
stock split, or combination or exchange of Shares, or reorganization, or
otherwise, the Board or the Compensation Committee shall appropriately adjust
the number or class of Shares covered by an Award, as well as the exercise price
of Options; and, in the event of any such change in the outstanding Common
Stock, the aggregate number and class of Shares available for the grant of
Awards under the Plan shall be appropriately adjusted.



     No fractional Shares of the Common Stock shall be issuable on account of
any action aforesaid, and the aggregate number of Shares then covered by the
Award when changed as a result of such action shall be reduced to the largest
number of whole Shares resulting from such action unless the Board or the
Compensation Committee, in its discretion, shall determine to issue scrip
certificates in respect of any fractional Shares, which scrip certificates shall
be in a form and have such terms and conditions as the Board or the Compensation
Committee in its discretion shall prescribe.



(15)  CHANGE OF CONTROL



        (a)  For purposes of this Plan, a Change of Control shall occur if there
shall occur:



                i)  (A) any consolidation or merger in which the Company is not
the continuing or surviving corporation or pursuant to which shares of stock of
the Company entitled to vote in the election of directors of the Company would
be converted into cash, securities or other property, other than a merger of the
Company in which holders of such stock of the Company immediately prior to the
merger have the same proportionate ownership of common stock entitled to vote in
the election of directors of the surviving corporation immediately after the
merger as immediately before, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company.



        (b)  Notwithstanding any provisions in this Plan to the contrary:



                i)  Each outstanding Option granted under the Plan shall become
immediately exercisable in full for the aggregate number of shares covered
thereby upon the occurrence of a Change of Control described in this Section 15
and shall continue to be exercisable in full provided, however, that no Option
shall be exercisable beyond the expiration date of its original term.



               ii)  The restrictions applicable to shares of a Restricted Stock
Award shall lapse upon the occurrence of a Change of Control, and the holder
thereof shall be entitled to receive, and the Company shall issue, immediately
after the date of the Change of Control, unrestricted certificates for all of
such shares.



               iii)  If a Change of Control occurs during the course of a
performance period applicable to a Performance Award, the holder of such
Performance Award shall be deemed to have satisfied the performance objectives
effective on the date of such occurrence.  Options granted pursuant to
Performance Awards shall immediately vest and be treated as set forth in
subsection (b)(i) above, and the restrictions applicable to any Restricted Stock
Award shall lapse and shall be treated as set forth in subsection (b)(ii) above
immediately following the occurrence of such Change of Control.



               iv)  In the event of a Change of Control, no amendment,
suspension or termination of the Plan thereafter shall impair or reduce the
rights of any person with respect to any award made under the Plan.



(16)  WITHHOLDING TAX



     The Company may make such provisions (including accepting Shares as payment
or reducing the number of Shares to be issued) as it may deem appropriate for
the withholding of any taxes which the Company determines it is required to
withhold in connection with the grant or exercise of any Award or the
disposition of any Common Stock acquired pursuant to the exercise of an Option
or Restricted Stock Award.  If an Optionee who exercises all or part of an
Option subsequently disposes of Common Stock in a "disqualifying disposition"
described under Code Section 422(c)(2), such Optionee shall so notify the
Company, forward such information as is thereby requested by the Company and, if
so requested by the Company, pay to the Company such dollar amounts as are
necessary to satisfy the Company's tax withholding obligations resulting from
such disposition.



(17)  TIME OF GRANTING OPTIONS



     The date of grant of an Award under the Plan shall for all purposes be the
date on which the Board or Compensation Committee makes the determination
granting such Award.  Notice of the determination shall be given to the Optionee
within a reasonable time after the date of such grant.



(18)  AMENDMENT AND TERMINATION OF THE PLAN



        (a)   Amendment - The Board, without approval of the shareholders, may
amend the Plan from time to time in such respects as the Board may deem
advisable except that the Board may not, without the approval of the
shareholders, amend the Plan to the extent that such amendment would require
shareholder approval under the Code in order for Options to be granted as
incentive stock options or in order for Awards to be considered  "qualified
performance-based compensation" within the meaning of Section 162(m) of the
Code.



        (b)   Termination -The Board, without approval of the shareholders, may
at any time suspend or terminate the Plan.



        (c)   Effect of Amendment or Termination - Any such amendment or
termination of the Plan shall not adversely affect Awards previously granted.



(19)  CONDITIONS UPON ISSUANCE OF SHARES



     Shares shall not be issued with respect to an Award granted under the Plan
unless the exercise of such Option or termination of the forfeiture period for
such Restricted Stock Award and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Act, the rules
and regulations promulgated thereunder, the requirements of any stock exchange
upon which the Shares may then be listed, and applicable state securities laws,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.



     As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is necessary or desirable under
any of the aforementioned relevant provisions of law.



(20)  RESERVATION OF SHARES



     During the terms of this Plan, the Company will at all times reserve and
keep available a number of Shares sufficient to satisfy the requirements of the
Plan.



     Inability of the Company to obtain from any regulatory body having
jurisdiction such authority as is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder shall relieve
the Company of any liability in respect of the non-issuance or sale of such
Shares as to which such requisite authority shall not have been obtained.



(21)  GOVERNING LAW



     The Plan and the rights of all persons hereunder shall be governed by the
laws of the State of Connecticut, without regard to principles of conflict of
laws.



(22)  MISCELLANEOUS



     Participation under the Plan shall not affect eligibility for any
profit-sharing, bonus, insurance, pension, or other extra compensation plan
which the Company or any subsidiary may at any time adopt for employees, except
to the extent that any law or regulation governing any such plan so provides. 
By acceptance of an Award under the Plan, each employee shall be deemed to agree
that any income realized upon the receipt or exercise thereof or upon the
disposition of the shares received pursuant thereto is special incentive
compensation and will not be taken into account as "wages", "salary" or
"compensation" in determining the amount of any payment under any pension,
retirement, incentive, profit-sharing, employee stock purchase or deferred
compensation plan of the Company or any subsidiary.



(23)  SHAREHOLDERS' APPROVAL



     The Plan shall be subject to approval by the affirmative vote of the
holders of a majority of the shares of Common Stock present and voting at a duly
held shareholders' meeting within twelve (12) months before or after adoption of
the Plan by the Board and any Award, granted hereunder prior to such approval
shall be conditioned thereon.